t c summary opinion united_states tax_court john b anderson petitioner v commissioner of internal revenue respondent docket no 847-06s filed date john b anderson pro_se terry serena and louis h hill for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue - - - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for his daughter and whether petitioner is entitled to a child_tax_credit background petitioner resided in huntington west virginia at the time he filed his petition petitioner is the unmarried father of j w in compliance with a date child_support order issued by the circuit_court of cabell county west virginia petitioner paid nearly percent of the total determined support obligation for j w in and he maintained health insurance on j w ’s behalf j w ’s mother is the custodial_parent of j w petitioner claimed a deduction for a dependency_exemption and a child_tax_credit for j w on his tax_return respondent disallowed the dependency_exemption and the child_tax_credit explaining in the notice_of_deficiency that whoever has been appointed custodial_parent by the court system is entitled to the dependent_exemption unless he or she expressly waives the right to claim the exemption the notice also explained that because the child_tax_credit can be claimed only by a taxpayer who is eligible to claim the dependency_exemption deduction the child_tax_credit petitioner claimed for was also disallowed - - - - discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 a child of a taxpayer is generally a qualified dependent only if the taxpayer provides over half of the child’s support during the taxable_year sec_152 however sec_152 limits the dependency_exemption where the child’s parents live apart as follows sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent - - - - while sec_152 provides for certain exceptions to this rule none of those exceptions applies to this case petitioner provided more than half of j w ’s support in however petitioner is not j w ’s custodial_parent and j w did not live with him for more than half of thus sec_152 denies petitioner a dependency_exemption deduction for j w in petitioner argues that sec_152 applies only where a child’s parents were at one time married in support of his argument petitioner cites inconsistent positions taken by the internal_revenue_service irs at various times see 121_tc_245 n apparently respondent allowed petitioner as the noncustodial_parent to claim j w as his dependent at least once in previous years upon review of petitioner’s tax_return for however respondent disallowed the claimed dependency_exemption deduction and the related child_tax_credit for j w in a letter dated date an irs appeals officer notified petitioner that this court recently had held on similar facts that the legislative_history of sec_152 does not provide support for deviating from the plain meaning of the statute that the special support_test can apply to parents who have never married each other king v commissioner supra pincite in any event the commissioner is not bound for any given tax_year to allow a - - - - deduction erroneously permitted for a prior year see eg 877_f2d_624 n 7th cir affg tcmemo_1987_295 113_tc_158 although petitioner provided over percent of j w ’s support in he is not j w ’s custodial_parent and no exception under sec_152 applies to allow petitioner to claim a dependency_exemption deduction for j w therefore petitioner is not entitled to a sec_151 deduction for a dependency_exemption for sec_24 allows taxpayers a credit against tax imposed for each qualifying_child sec_24 provides that a qualifying_child for purposes of sec_24 is any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year because petitioner is not entitled to a dependency_exemption deduction under sec_151 he is not entitled to a child_tax_credit under sec_24 to reflect the foregoing decision will be entered for respondent
